Exhibit 10.5

                             HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED

Amended and Restated
2002 Stock Option and Incentive Plan

          1.          Purpose.  The purpose of the 2002 Stock Option and
Incentive Plan (this “Plan”) is to attract and retain officers, key employees,
and Non-Officer Directors for Harman International Industries, Incorporated, a
Delaware corporation (the “Company”) and its Subsidiaries and to provide to such
persons incentives and rewards for superior performance. If this Plan is
approved by the Company’s stockholders, it will replace the Company’s 1992
Incentive Plan.

          2.          Definitions.  As used in this Plan,

                      “Applicable Exchange Rules” shall have the meaning set
forth in Section 17(a) of this Plan.

                      “Appreciation Right” means a Tandem Appreciation Right or
Free-Standing Appreciation Right granted pursuant to Section 5 of this Plan.

                      “Base Price” means the price to be used as the basis for
determining the Spread upon the exercise of a Free-Standing Appreciation Right.

                      “Board” means the Board of Directors of the Company.

                      “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

                      “Committee” means the committee of the Board referred to
in Section 16 of this Plan.

                      “Common Stock” means the shares of Common Stock, par value
$0.01 per share, of the Company or any security into which such shares of Common
Stock may be changed by reason of any transaction or event of the type referred
to in Section 10 of this Plan.

                      “Company” has the meaning set forth in Section 1 of this
Plan.

                      “Covered Employee” means an Eligible Participant who is,
or is determined by the Committee to be likely to become, a “covered employee”
within the meaning of Section 162(m) of the Code (or any successor provision).

                      “Date of Grant” means the date specified by the Committee
on which a grant of Option Rights, Appreciation Rights or Performance Units or a
grant or sale of Restricted Shares or Restricted Share Units shall become
effective.

                      “Director” means a member of the Board.

                      “Eligible Participant” means a person who is selected by
the Committee to receive benefits under this Plan and (a) who is at the time an
officer, director or key employee of the
Company or any one or more of its Subsidiaries, or (b) who has agreed to
commence serving in any of such capacities within 90 days of the Date of Grant;
provided, however, that a Non-Officer Director shall only be eligible to receive
awards under Section 8 of this Plan.

                      “Evidence of Award” means an agreement, certificate,
resolution or other type or form of writing or other evidence approved by the
Committee which sets forth the terms and conditions of the Option Rights,
Appreciation Rights, Performance Units, Restricted Shares or Restricted Share
Units. An Evidence of Award may be in an electronic medium, may be limited to a
notation on the books and records of the Company and, with the approval of the
Committee, need not be signed by a representative of the Company or an Eligible
Participant.

                      “Free-Standing Appreciation Right” means an Appreciation
Right granted pursuant to Section 5 of this Plan that is not granted in tandem
with an Option Right.

                      “Incentive Stock Options” means Option Rights that are
intended to qualify as “incentive stock options” under Section 422 of the Code
or any successor provision.

                      “Less-Than-80% Subsidiary” means a Subsidiary with respect
to which the Company, directly or indirectly, owns or controls less than 80% of
the total combined Voting Power represented by all classes of stock issued by
such Subsidiary.

                      “Management Objectives” means the measurable performance
objective or objectives established pursuant to this Plan for Eligible
Participants who have received grants of Performance Units or, when so
determined by the Board, Option Rights, Appreciation Rights, Restricted Shares,
Restricted Share Units, dividend credits or other awards pursuant to this Plan.
Management Objectives may be described in terms of Company-wide objectives or
objectives that are related to the performance of the individual Eligible
Participant or of the Subsidiary, division, department, region or function
within the Company or Subsidiary in which the Eligible Participant is employed.
The Management Objectives may be made relative to the performance of other
corporations. The Management Objectives applicable to any award to a Covered
Employee that is intended to comply with Section 162(m) of the Code shall be
based on specified levels of or growth in one or more of the following criteria:

                      (a)          cash flow/net assets ratio;

                      (b)          return on total capital or assets;

                      (c)          Return on Consolidated Equity;

                      (d)          earnings or earnings per share;

                      (e)          revenue;

                      (f)          cash flow; and/or

                      (g)         stock price or total return to stockholders.


                      If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which it conducts its business, or other events or circumstances
render the Management Objectives unsuitable, the Committee may in its discretion
modify such Management Objectives or the related minimum acceptable level of
achievement, in whole or in part, as the Committee deems appropriate and
equitable, except in the case of a Covered Employee where such action would
result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code. In such case, the Committee shall not make any
modification of the Management Objectives or minimum acceptable level of
achievement.

                      “Market Value per Share” means, as of any particular date,
(a) the closing sale price per share of Common Stock, regular way, as reported
on the New York Stock Exchange Composite Tape or, if the shares of Common Stock
are no longer traded on the New York Stock Exchange, on the principal exchange
on which the shares of Common Stock are then traded, or, if the Common Stock is
not then traded on an exchange, the last sale price as reported on the Nasdaq
National Market System or other division of the Nasdaq on which the shares of
Common Stock are then quoted, on the relevant date (or, if no trades are
reported on that date, on the next preceding date on which a sale occurred), or
(b) if clause (a) does not apply, the fair market value of the shares of Common
Stock as determined in good faith by the Committee.

                      “Non-Officer Director” means a Director who is not an
officer or employee of the Company or any Subsidiary.

                      “Optionee” means the optionee named in an Evidence of
Award evidencing an outstanding Option Right.

                      “Option Price” means the purchase price payable on
exercise of an Option Right.

                      “Option Right” means the right to purchase shares of
Common Stock upon exercise of an option granted pursuant to Section 4 of this
Plan.

                      “Performance Period” means, in respect of a Performance
Unit, a period of time established pursuant to Section 7 of this Plan within
which the Management Objectives relating to such Performance Unit must be
achieved.

                      “Performance Unit” means a bookkeeping entry that records
a unit equivalent to $100.00 awarded pursuant to Section 7 of this Plan.

                      “Plan” has the meaning set forth in Section 1 of this
Plan.

                      “Restricted Shares” means shares of Common Stock granted
or sold pursuant to Section 6(a) of this Plan as to which neither the
substantial risk of forfeiture nor the prohibition on transfers referred to in
such Section 6(a) has expired.

                      “Restricted Share Unit” means an award made pursuant to
Section 6(b) of this Plan of the right to receive Common Stock or cash at the
end of a specified period.


                      “Restriction Period” means the period of time during which
Restricted Share Units are subject to deferral limitations, as provided in
Section 6(b) of this Plan.

                      “Return on Consolidated Equity” means a fraction
(expressed as a percentage), the numerator of which is the net income of the
Company as set forth in the Company’s audited consolidated financial statements
and the denominator of which is the Company’s average stockholders’ equity for
the fiscal year, as determined by adding the average stockholders’ equity for
each quarter of the fiscal year, divided by four.

                      “Spread” means the excess of the Market Value per Share on
the date when an Appreciation Right is exercised over (i) the Option Price
provided for in the related Option Right (for Options Rights or Tandem
Appreciation Rights) or (ii) the Base Price (for Free-Standing Appreciation
Rights).

                      “Subsidiary” means a corporation, partnership, joint
venture, unincorporated association or other entity in which the Company has a
direct or indirect ownership or other equity interest; provided, however, for
purposes of determining whether any person may be an Eligible Participant for
purposes of any grant of Incentive Stock Options, “Subsidiary” means any
corporation in which the Company owns or controls, directly or indirectly, more
than 50% of the total combined Voting Power represented by all classes of stock
issued by such corporation.

                      “Tandem Appreciation Right” means an Appreciation Right
granted pursuant to Section 5 of this Plan that is granted in tandem with an
Option Right.

                      “Voting Power” means with respect to any Subsidiary, the
total votes relating to the then-outstanding securities entitled to vote
generally in the election of its board of directors (or other managing body).

          3.          Shares Available Under this Plan.

                      (a)          Subject to adjustment as provided in Section
10 of this Plan, the number of shares of Common Stock that may be issued or
transferred (i) upon the exercise of Option Rights or Appreciation Rights, (ii)
as Restricted Shares and released from substantial risks of forfeiture thereof,
(iii) as Restricted Share Units, (iv) in payment of Performance Units that have
been earned, (v) as awards to Non-Officer Directors or (vi) in payment of
dividend equivalents paid with respect to awards made under this Plan, shall not
exceed in the aggregate 6,000,000 shares of Common Stock. Such shares of Common
Stock may be shares of original issuance or treasury shares or a combination of
the foregoing.

                      (b)          Shares of Common Stock relating to awards
that expire, are forfeited, surrendered or relinquished, whether upon exercise
or otherwise, shall not be available for reissuance under this Plan.

                      (c)          Notwithstanding anything in this Section 3,
or elsewhere in this Plan, to the contrary and subject to adjustment as provided
in Section 10 of this Plan, (i) the aggregate number of shares of Common Stock
actually issued or transferred by the Company upon the exercise of Incentive
Stock Options shall not exceed 6,000,000 shares of Common Stock; (ii) no
Eligible Participant shall be granted Option Rights and Appreciation Rights, in
the aggregate, for
more than 600,000 shares of Common Stock during any calendar year; (iii)
non-option awards denominated in shares of Common Stock (including, without
limitation, awards of Restricted Shares and Restricted Share Units) shall not
exceed 600,000 shares of Common Stock, in the aggregate; and (iv) no Eligible
Participant shall be granted during any calendar year non-option awards
denominated in shares of Common Stock (including, without limitation, awards of
Restricted Shares and Restricted Share Units) representing more than 50,000
shares of Common Stock, in the aggregate.

                      (d)          Notwithstanding any other provision of this
Plan to the contrary, in no event shall any Eligible Participant in any calendar
year receive an award of Performance Units having an aggregate maximum value as
of their respective Dates of Grant in excess of $2,000,000.

          4.          Option Rights.  The Committee may authorize the grant of
options to purchase shares of Common Stock to Eligible Participants. Each such
grant may utilize any or all of the authorizations, and shall be subject to all
of the requirements contained in the following provisions:

                      (a)          Each grant shall specify the number of shares
of Common Stock to which it pertains subject to the limitations set forth in
Section 3 of this Plan.

                      (b)          Each grant shall specify an Option Price of
not less than the Market Value per Share on the Date of Grant.

                      (c)          Each grant shall specify whether the Option
Price shall be payable (i) in cash or by check acceptable to the Company, (ii)
by the actual or constructive transfer to the Company of shares of unrestricted
Common Stock owned by the Optionee for a period of time acceptable to the
Committee, having a value at the time of exercise equal to the total Option
Price, (iii) any other legal consideration that the Committee may deem
appropriate, including without limitation any form of consideration authorized
under Section 4(d) of this Plan, on such basis as the Committee may determine in
accordance with this Plan, and, unless otherwise determined by the Committee
pursuant to Section 4(d) of this Plan, or (iv) by a combination of such methods
of payment.

                      (d)          The Committee may determine, at or after the
Date of Grant, that payment of the Option Price of any Option Right (other than
an Incentive Stock Option) may also be made in whole or in part in the form of
Restricted Shares or other shares of Common Stock that are forfeitable or
subject to restrictions on transfer (based on the Market Value per Share on the
date of exercise), other Option Rights (based on the Spread on the date of
exercise) or Performance Units. Unless otherwise determined by the Committee at
or after the Date of Grant, whenever any Option Price is paid in whole or in
part by means of any of the forms of consideration specified in this Section
4(d), the shares of Common Stock received upon the exercise of the Option Rights
shall be subject to such risks of forfeiture or restrictions on transfer as may
correspond to any that apply to the consideration surrendered, but only to the
extent, determined with respect to the consideration surrendered, of (i) the
same number of shares of Common Stock received by the Optionee as applied to the
forfeitable or Restricted Shares
surrendered by the Optionee, (ii) the Spread of any unexercisable portion of
Option Rights, or (iii) the stated value of Performance Units.

                      (e)          Unless otherwise determined by the Committee,
each grant of Option Rights shall specify the period or periods of continuous
service by the Optionee with the Company or any Subsidiary that is necessary
before the Option Rights or installments thereof will become exercisable and may
provide for the earlier exercise of such Option Rights upon the occurrence of a
change of control of the Company or other similar transaction or event specified
in an Evidence of Award.

                      (f)          Subject to the limitations set forth in
Section 3 of this Plan, successive grants of Option Rights may be made to the
same Eligible Participant whether or not any Option Rights previously granted to
such Eligible Participant remain unexercised.

                      (g)          Any grant of Option Rights may specify
Management Objectives that must be achieved as a condition to the exercise of
such rights.

                      (h)          Option Rights granted under this Plan may be
(i) options, including, without limitation, Incentive Stock Options, that are
intended to qualify under particular provisions of the Code, (ii) options that
are not intended so to qualify, or (iii) combinations of the foregoing.

                      (i)          The Committee may, at or after the Date of
Grant of any Option Rights (other than Incentive Stock Options), provide for the
payment of dividend equivalents to the Optionee on either a current or, deferred
or contingent basis or may provide that such equivalents shall be credited
against the Option Price.

                      (j)          The exercise of an Option Right shall result
in the cancellation on a share-for-share basis of any Tandem Appreciation Right
authorized under Section 5 of this Plan.

                      (k)          No Option Right shall be exercisable more
than 10 years from the Date of Grant.

                      (l)          Each grant of Option Rights shall be
evidenced by an Evidence of Award, which shall contain such terms and
provisions, not inconsistent with this Plan, as the Committee may approve.

          5.          Appreciation Rights.

                      (a)          The Committee may authorize the granting (i)
to any Optionee, of Tandem Appreciation Rights in respect of Option Rights
granted hereunder, and (ii) to any Eligible Participant, of Free-Standing
Appreciation Rights. A Tandem Appreciation Right shall be a right of the
Optionee, exercisable by his or her surrender of the related Option Right, to
receive from the Company an amount determined by the Committee, which shall be
expressed as a percentage of the Spread (not exceeding 100%) at the time of
exercise. Tandem Appreciation Rights may be granted at any time prior to the
exercise or termination of the related Option Rights; provided, however, that a
Tandem Appreciation Right awarded in relation to an Incentive Stock Option must
be granted concurrently with such Incentive Stock Option. A Free-Standing
Appreciation
Right shall be a right of the Eligible Participant to receive from the Company
an amount determined by the Committee, which shall be expressed as a percentage
of the Spread (not exceeding 100%) at the time of exercise.

                      (b)          Each grant of Appreciation Rights may utilize
any or all of the authorizations, and shall be subject to all of the
requirements, contained in the following provisions:

                                     (i)          Any grant of Appreciation
Rights may specify that the amount payable on exercise of an Appreciation Right
may be paid by the Company in cash, in shares of Common Stock or in any
combination thereof and may either grant to the Eligible Participant or retain
in the Committee the right to elect among those alternatives; provided, however,
that if the right to elect among those alternatives is granted to the Optionee,
the Committee shall have the sole discretion to approve or disapprove the
Optionee’s election to receive cash in full or partial settlement of an
Appreciation Right, which consent or approval may be given at any time after the
election to which it relates.

                                     (ii)          Any grant of Appreciation
Rights may specify that the amount payable on exercise of an Appreciation Right
(valuing shares of Common Stock for this purpose at their Market Value per Share
on the date of exercise) may not exceed a maximum amount specified by the
Committee on the Date of Grant.

                                     (iii)          Any grant of Appreciation
Rights may specify waiting periods before exercise and permissible exercise
dates or periods.

                                     (iv)          Any grant of Appreciation
Rights may provide that an Appreciation Right may be exercised upon the
occurrence of, or only exercised in the event of, a change of control of the
Company or other similar transaction or event specified in an Evidence of Award.

                                     (v)          Any grant of Appreciation
Rights may specify Management Objectives that must be achieved as a condition of
the exercise of such Appreciation Rights.

                                     (vi)          Any grant of Appreciation
Rights may provide for the payment to the Eligible Participant of dividend
equivalents thereon in cash or shares of Common Stock on a current, deferred or
contingent basis.

                                     (vii)          Each grant of Appreciation
Rights shall be evidenced by an Evidence of Award that shall describe such
Appreciation Rights, identify the related Option Rights (in the case of Tandem
Appreciation Rights), and which shall contain such terms and provisions, not
inconsistent with this Plan, as the Committee may approve.

                      (c)            Any grant of Tandem Appreciation Rights
shall provide that such Rights may be exercised only at a time when the related
Option Right is also exercisable and at a time when the Spread is positive, and
by surrender of the related Option Right for cancellation.


                      (d)            Any grant of Free-Standing Appreciation
Rights may utilize any or all of the following additional authorizations, and
shall be subject to the following additional requirements:

                                     (i)          Each grant shall specify in
respect of each Free-Standing Appreciation Right a Base Price, which shall be
equal to or greater than the Market Value per Share on the Date of Grant.

                                     (ii)          Subject to the limitations
set forth in Section 3 of this Plan, successive grants of Free-Standing
Appreciation Rights may be made to the same Eligible Participant regardless of
whether any Free-Standing Appreciation Rights previously granted to the Eligible
Participant remain unexercised.

                                     (iii)          No Free-Standing
Appreciation Right granted under this Plan may be exercised more than 10 years
from the Date of Grant.

          6.          Restricted Shares and Restricted Share Units. 

                      (a)            Restricted Shares.  The Committee may
authorize the grant or sale of Restricted Shares to Eligible Participants. Each
such grant or sale may utilize any or all of the authorizations, and shall be
subject to all of the requirements, contained in the following provisions:

                                     (i)          Each such grant or sale of
Restricted Shares shall constitute an immediate transfer of the ownership of
shares of Common Stock to the Eligible Participant in consideration of the
performance of services, entitling such Eligible Participant to voting, dividend
and other ownership rights, but subject to the substantial risk of forfeiture
and restrictions on transfer referred to hereinafter.

                                     (ii)          Each such grant or sale of
Restricted Shares may be made without additional consideration or in
consideration of a payment by such Eligible Participant that is less than Market
Value per Share on the Date of Grant.

                                     (iii)          Each such grant or sale of
Restricted Shares shall provide that the Restricted Shares covered by such grant
or sale shall be subject to a “substantial risk of forfeiture” within the
meaning of Section 83 of the Code for a period to be determined by the Committee
on the Date of Grant, provided that such period shall be at least three years.
Notwithstanding the foregoing restriction, any grant or sale of Restricted
Shares may provide for the earlier lapse of substantial risk of forfeiture in
the event of a change in control of the Company or other similar transaction or
event specified in an Evidence of Award.

                                     (iv)          Each such grant or sale of
Restricted Shares shall provide that during the period for which a substantial
risk of forfeiture is to continue, the transferability of the Restricted Shares
shall be prohibited or restricted in the manner and to the extent prescribed by
the Company on the Date of Grant (which restrictions may include, without
limitation, rights of repurchase or first refusal in favor of the Company or
provisions subjecting the Restricted Shares to a continuing substantial risk of
forfeiture in the hands of any transferee).


                                     (v)          Any grant or sale of
Restricted Shares may specify Management Objectives that, if achieved, will
result in termination or early termination of the restrictions applicable to
such shares. Each grant or sale may specify in respect of such Management
Objectives a minimum acceptable level of achievement and may set forth a formula
for determining the number of Restricted Shares on which restrictions will
terminate if performance is at or above the minimum level, but falls short of
full achievement of the specified Management Objectives.

                                     (vi)          Any grant or sale of
Restricted Shares may provide that any or all dividends or other distributions
paid thereon during the period of such restrictions be automatically deferred
and reinvested in additional Restricted Shares, which shall be subject to the
same restrictions as the underlying award.

                                     (vii)          Each grant or sale of
Restricted Shares shall be evidenced by an Evidence of Award that shall contain
such terms and provisions, not inconsistent with this Plan, as the Committee may
approve. Unless otherwise directed by the Committee, all certificates
representing Restricted Shares shall be held in custody by the Company until all
restrictions thereon have lapsed, together with a stock power or powers executed
by the Eligible Participant in whose name such certificates are registered,
endorsed in blank and covering such shares.

                      (b)            Restricted Share Units.  The Committee may
also authorize the grant or sale of Restricted Share Units to Eligible
Participants.  Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

                                     (i)          Each such grant or sale will
constitute the agreement by the Company to deliver Common Stock or cash to the
Eligible Participant in the future in consideration of the performance of
services, but subject to the fulfillment of such conditions during the
Restriction Period as the Board may specify.

                                     (ii)          Each such grant or sale may
be made without additional consideration or in consideration of a payment by
such Eligible Participant that is less than the Market Value per Share at the
Date of Grant.

                                     (iii)          Each such grant or sale will
be subject to a Restriction Period as determined by the Committee at the Date of
Grant, and may provide for the earlier lapse or other modification of such
Restriction Period upon (a) the Eligible Participant achieving Management
Objectives specified in such grant, (b) a change in control of the Company or
other similar transaction or event or (c) the retirement, death or disability of
the Eligible Participant, as specified in an Evidence of Award; provided,
however, that each such grant or sale shall be subject to a “substantial risk of
forfeiture” in the same manner as set forth in Section 6(a)(iii) of this Plan.

                                     (iv)          During the Restriction
Period, the Eligible Participant will have no right to transfer any rights under
his or her Restricted Share Units and will have no rights of ownership in the
Restricted Share Units and will have no right to vote them, but the Board may,
at or after the Date of Grant, authorize the payment of dividend equivalents on
such Restricted
Share Units on either a current or deferred or contingent basis, either in cash
or in Common Stock.

                                     (v)          Each grant or sale of
Restricted Share Units will be evidenced by an Evidence of Award and will
contain such terms and provisions, consistent with this Plan, as the Board may
approve.

          7.          Performance Units.  The Committee may authorize the grant
of Performance Units to Eligible Participants. Each such grant may utilize any
or all of the authorizations, and shall be subject to all of the requirements,
contained in the following provisions:

                      (a)          Each grant of Performance Units shall specify
the number of Performance Units to which it pertains, which number may be
subject to adjustment to reflect changes in compensation or other factors,
provided, however, that no such adjustment shall be made in the case of a
Covered Employee where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code.

                      (b)          The Performance Period with respect to each
Performance Unit shall be such period of time (not less than three years),
commencing with the Date of Grant as shall be determined by the Committee at the
time of grant. The Performance Period may be subject to earlier lapse or other
modification in the event of a change in control of the Company or other similar
transaction or event specified in the Evidence of Award.

                      (c)          Any grant of Performance Units shall specify
Management Objectives that must be achieved as a condition to the payment or
early payment of the award, and each grant may specify in respect of such
specified Management Objectives a minimum acceptable level of achievement and
shall set forth a formula for determining the number of Performance Units that
will be earned if performance is at or above the minimum level, but falls short
of full achievement of the specified Management Objectives. The grant of
Performance Units shall specify that, before Performance Units shall be earned
and paid, the Committee must certify that the Management Objectives have been
satisfied.

                      (d)          Each grant of Performance Units shall specify
the time and manner of payment of Performance Units that have been earned. Any
grant may specify that the amount payable with respect thereto may be paid by
the Company in cash, in shares of Common Stock or in any combination thereof and
may either grant to the Eligible Participant or retain in the Committee the
right to elect among those alternatives.

                      (e)          Any grant of Performance Units may specify
that the amount payable or the number of shares of Common Stock issued with
respect thereto or any combination thereof may not exceed a maximum amount or
number, as applicable, specified by the Committee on the Date of Grant.

                      (f)          Each grant of Performance Units shall be
evidenced by an Evidence of Award containing such terms and provisions, not
inconsistent with this Plan, as the Committee may approve.


          8.          Automatic Grants of Nonqualified Stock Options to
Non-Officer Directors.  Non-Officer Directors may only receive grants or awards
under this Plan pursuant to the terms of this Section 8. If this Plan is
approved by the requisite vote of the stockholders of the Company, Option Rights
shall be automatically granted to Non-Officer Directors as follows:

                      (a)          Each person who first becomes a Non-Officer
Director after the effective date of this Plan will be granted an Option Right
to purchase 8,000 shares of Common Stock on the date such person first becomes a
Non-Officer Director.

                      (b)          Beginning with the 2006 annual meeting of the
Company’s stockholders, each person serving as a Non-Officer Director shall be
granted an Option Right to purchase 5,000 shares of Common Stock immediately
after each annual meeting of the Company’s stockholders.

                      (c)          Each grant of Option Rights under this
Section 8 shall be subject to the following additional requirements:

                                     (i)          The Option Price per share for
which each such Option Right is exercisable shall be not less than 100% of the
Market Value per Share on the Date of Grant.

                                     (ii)          Each such Option Right shall
become exercisable to the extent of one-fifth of the number of shares of Common
Stock covered thereby one year after the Date of Grant and to the extent of an
additional one-fifth of such shares of Common Stock after each of the next four
successive years thereafter so long as the holder of the Option Right has served
continuously as a Director. Such Option Rights shall become exercisable in full
immediately in the event of a change in control of the Company or other similar
transaction or event specified in the Evidence of Award. Each such Option Right
granted under this Plan shall expire 10 years from the Date of Grant and shall
be subject to earlier termination as hereinafter provided.

                                     (iii)          In the event of the
termination of service on the Board by the holder of any such Option Rights,
other than by reason of disability or death as set forth in subparagraph (iv)
hereof, the then outstanding Option Rights of such holder may be exercised only
to the extent that they were exercisable on the date of such termination and
shall expire 90 days after such termination, or on their stated expiration date,
whichever occurs first.

                                     (iv)          In the event of the death or
disability of the holder of any such Option Rights, each of the then outstanding
Option Rights of such holder shall be exercisable in full and may be exercised
at any time within one year after such death or disability, but in no event
after the expiration date of the term of such Option Rights.

                                     (v)          If a Non-Officer Director
subsequently becomes an officer or employee of the Company or a Subsidiary while
remaining a Director, any Option Rights then held under this Plan by such
individual shall not be affected thereby.

                                     (vi)          Option Rights may be
exercised by a Non-Officer Director upon payment to the Company in full of the
Option Price in accordance with Section 4(c) of this Plan.


                                     (vii)          Successive grants of Option
Rights may be made to a Non-Officer Director whether or not Option Rights
previously granted to such Non-Officer Director remain outstanding.

                                     (viii)          Each grant of Option Rights
under this Section 8 shall be evidenced by an Evidence of Award containing the
foregoing terms and conditions and such other terms and conditions, not
inconsistent with this Plan, as the Committee may approve.

          9.          Transferability.

                      (a)          Except as otherwise determined by the
Committee, no Option Right, Appreciation Right, Restricted Share Unit or other
derivative security granted under this Plan shall be transferable by an Eligible
Participant other than by will or the laws of descent and distribution. Except
as otherwise determined by the Committee, Option Rights and Appreciation Rights
shall be exercisable during the Optionee’s lifetime only by him or her or by his
or her guardian or legal representative.

                      (b)          The Committee may specify on the Date of
Grant that part or all of the shares of Common Stock that are (i) to be issued
or transferred by the Company upon the exercise of Option Rights or Appreciation
Rights, upon payment under any grant of Performance Units, or upon the lapse of
the Restriction Period referred to in Section 6(b) or (ii) no longer subject to
the substantial risk of forfeiture and restrictions on transfer referred to in
Section 6(a) of this Plan, shall be subject to further restrictions on transfer.

          10.          Adjustments.  The Committee may make or provide for such
adjustments in the numbers of shares of Common Stock covered by any outstanding
Restricted Stock Unit, Option Rights or Appreciation Rights, in the Option Price
and Base Price provided in outstanding Appreciation Rights, and in the kind of
shares of Common Stock covered thereby, as the Committee, in its sole
discretion, exercised in good faith, may determine is equitably required to
prevent dilution or enlargement of the rights of Eligible Participants or
Optionees that otherwise would result from (a) any stock dividend, stock split,
combination of shares of Common Stock, recapitalization or other change in the
capital structure of the Company, (b) any merger, consolidation, spin-off,
split-off, spin-out, split-up, reorganization, partial or complete liquidation
or other distribution of assets, issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing. Moreover, in the event of any such transaction
or event, the Committee, in its discretion, may provide in substitution for any
or all outstanding awards under this Plan such alternative consideration as it,
in good faith, may determine to be equitable in the circumstances and may
require in connection therewith the surrender of all awards so replaced. The
Committee may also make or provide for such adjustments in the numbers and kind
of shares of Common Stock specified in Section 3 of this Plan, and numbers of
Option Rights issuable pursuant to Section 8 of this Plan, as the Committee in
its sole discretion, exercised in good faith, may determine is appropriate to
reflect any transaction or event described in this Section 10, provided,
however, that any such adjustment to the number specified in Section 3(c)(i) of
this Plan shall be made only if and to the extent that such adjustment would not
cause any option intended to qualify as an Incentive Stock Option to fail so to
qualify.


          11.          Governing Law.  This Plan and all awards granted and
actions taken thereunder shall be governed by and construed in accordance with
the internal substantive laws of the State of Delaware.

          12.          Fractional Shares.  The Company shall not be required to
issue any fractional shares of Common Stock pursuant to this Plan. The Committee
may provide for the elimination of fractions or for the settlement of fractions
in cash.

          13.          Withholding Taxes.  To the extent that the Company is
required to withhold federal, state, local or foreign taxes in connection with
any payment made or benefit realized by an Eligible Participant or other person
under this Plan, and the amounts available to the Company for such withholding
are insufficient, it shall be a condition to the receipt of such payment or the
realization of such benefit that the Eligible Participant or such other person
make arrangements satisfactory to the Company for payment of the balance of such
taxes required to be withheld, which arrangements (in the discretion of the
Committee) may include relinquishment of a portion of such benefit. Eligible
Participants shall also make such arrangements as the Company may require for
the payment of any withholding tax obligations that may arise in connection with
the disposition of shares of Common Stock acquired upon the exercise of Option
Rights. In no event, however, shall the Company accept shares of Common Stock
for payment of taxes in excess of required tax withholding rates, except that,
in the discretion of the Committee, an Eligible Participant may surrender shares
of Common Stock that have been owned by such Eligible Participant for a period
of time acceptable to the Committee to satisfy any tax obligations resulting
from any such transaction.

          14.          Participation by Employees of a Less-Than-80%
Subsidiary.  As a condition to the effectiveness of any grant or award to be
made hereunder to an Eligible Participant who is an employee of a Less-Than-80%
Subsidiary, regardless whether such Eligible Participant is also employed by the
Company or another Subsidiary, the Committee may require the Less-Than-80%
Subsidiary to agree to transfer to the Eligible Participant (as, if and when
provided for under this Plan and any applicable agreement entered into between
the Eligible Participant and the Less-Than-80% Subsidiary pursuant to this Plan)
the shares of Common Stock that would otherwise be delivered by the Company upon
receipt by the Less-Than-80% Subsidiary of any consideration then otherwise
payable by the Eligible Participant to the Company. Any such award may be
evidenced by an Evidence of Award between the Eligible Participant and the
Less-Than-80% Subsidiary, in lieu of the Company, on terms not inconsistent with
this Plan and approved by the Committee and the Less-Than-80% Subsidiary. All
shares of Common Stock so delivered by or to a Less-Than-80% Subsidiary will be
treated as if they had been delivered by or to the Company for purposes of
Section 3 of this Plan, and all references to the Company in this Plan shall be
deemed to refer to the Less-Than-80% Subsidiary except with respect to the
definitions of the Board and the Committee and in other cases where the context
otherwise requires.

          15.          International Employees.  In order to facilitate the
making of any grant or combination of grants under this Plan, the Committee may
provide for such special terms for awards to Eligible Participants who are
foreign nationals or who are employed by the Company or any Subsidiary outside
of the United States of America, as the Committee may consider necessary or
appropriate to accommodate differences in local law, tax policy or custom.
Moreover, the Committee may approve such supplements to, or amendments,
restatements or alternative versions of, this Plan as it may consider necessary
or appropriate for such purposes without thereby affecting the terms of this
Plan as in effect for any other purpose; provided, however, that no such
supplements, amendments, restatements or alternative versions shall include any
provisions that are inconsistent with the terms of this Plan, as then in effect,
unless this Plan could have been amended to eliminate such inconsistency without
further approval by the stockholders of the Company.

          16.          Administration of this Plan.  This Plan shall be
administered by one or more committees of the Board, as determined by the Board.
Each committee shall be deemed a “Committee” hereunder and shall have the
authority delegated to it by the Board from time to time. The interpretation and
construction by the Committee of any provision of this Plan or of any Evidence
of Award and any determination by the Committee pursuant to any provision of
this Plan or of any Evidence of Award shall be final and conclusive. No member
of the Committee shall be liable for any such action or determination made in
good faith.

          17.          Amendments, Etc.

                      (a)          The Committee may at any time and from time
to time amend this Plan in whole or in part; provided, however, that any
amendment that must be approved by the stockholders of the Company in order to
comply with applicable law or the rules of the New York Stock Exchange or, if
the shares of Common Stock are not traded on the New York Stock Exchange, the
principal securities exchange upon which the shares of Common Stock are then
traded or quoted (the “Applicable Exchange Rules”), shall not be effective
unless and until such approval has been obtained. Presentation of this Plan or
any amendment hereof for stockholder approval shall not be construed to limit
the Company’s authority to offer similar or dissimilar benefits under other
plans without stockholder approval to the extent permitted under applicable law
or Applicable Exchange Rules. Without limiting the foregoing, the Committee may
amend this Plan to eliminate provisions which are no longer necessary as a
result of changes in tax or securities law or regulations or in financial
accounting principles, or in the interpretation thereof.

                      (b)          The Evidence of Award evidencing any
outstanding award may, with the concurrence of the affected Eligible
Participant, be amended by the Committee, provided that the terms and conditions
of each Evidence of Award and amendment are not inconsistent with this Plan and
that no amendment shall adversely affect the rights of an Eligible Participant
with respect to any outstanding award without the Eligible Participant’s
consent.

                      (c)          The Committee shall not, without the further
approval of the stockholders of the Company, authorize the amendment of any
outstanding Option Right to reduce the Option Price or authorize the amendment
of any outstanding Appreciation Right to reduce the Base Price. Furthermore, no
Option Right or Appreciation Right shall be cancelled by agreement between the
Company and Eligible Participant, in the case of Option Rights, and replaced
with an award having a lower Option Price without the further approval of the
stockholders of the Company.

                      (d)          The Committee may, in its sole discretion,
accelerate the time at which any Option Right or Appreciation Right may be
exercised, the time during which any Restricted
Shares are subject to a substantial risk of forfeiture or other restrictions on
transfer, the time at which the Restriction Period for a Restricted Share Unit
lapses or the time at which any Performance Units will be deemed to have been
fully earned or may waive any other limitation or requirement under any such
award. The Committee may not, however, accelerate the time at which any
substantial risk of forfeiture or prohibition or restriction on transfer
relating to any grant or sale of Restricted Shares or Restricted Share Units
will lapse, without further approval of the stockholders of the Company, except
that such grant or sale may provide for the earlier termination of such period
in the manner provided in Section 6(a)(iii), 6(a)(v) or 6(b)(iii) of this Plan.

                      (e)          The Committee may permit Eligible
Participants to elect to defer the issuance of shares of Common Stock or the
settlement of awards in cash under this Plan pursuant to such rules, procedures
or programs as it may establish for purposes of this Plan. The Committee may
provide that such deferred issuances and settlements include the payment or
crediting of dividend equivalents or interest on the deferral amounts.

                      (f)          The Committee may condition the grant of any
award or combination of awards authorized under this Plan on the surrender or
deferral by the Eligible Participant of his or her right to receive a cash bonus
or other compensation otherwise payable by the Company or a Subsidiary to the
Eligible Participant.

                      (g)          In the event an Eligible Participant shall
have (i) been convicted of a criminal violation involving fraud, embezzlement or
theft in connection with his or her duties or in the course of his or her
employment with the Company or any Subsidiary, (ii) committed intentional
wrongful damage to property of the Company or any Subsidiary, or (iii) committed
intentional wrongful disclosure of secret processes or confidential information
of the Company or any Subsidiary, and the Committee, in good faith, shall
determine that any such act shall have been demonstrably and materially harmful
to the Company, then notwithstanding any other provision in this Plan to the
contrary, the Committee may terminate any Option Rights or other awards under
this Plan granted such Eligible Participant. Any termination of Option Rights or
other awards under this Section 17(g) shall be effective at such time as the
Committee may determine in its sole discretion, but in any event no earlier than
the date the Committee makes the determination contemplated by this Section
17(g).

                      (h)          This Plan shall not confer upon any Eligible
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor shall it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate such
Eligible Participant’s employment or other service at any time.

                      (i)          To the extent that any provision of this Plan
would prevent any Option Right that was intended to qualify as an Incentive
Stock Option from qualifying as such, that provision shall be null and void with
respect to such Option Right. Such provision, however, shall remain in effect
for other Option Rights and there shall be no further effect on any provision of
this Plan.

          18.          Effective Date.  This Plan shall be effective
immediately; provided, however, that the effectiveness of this Plan is
conditioned on its approval by the stockholders of the Company
in accordance with applicable law within 12 months after the date this Plan is
adopted by the Board. All awards under this Plan shall be null and void if this
Plan is not approved by the stockholders within such 12-month period.

          19.          Term.  No awards shall be granted under this Plan after
November 8, 2012. Any awards previously granted under this Plan and outstanding
subsequent to November 8, 2012 shall continue to be governed by the provisions
of this Plan.